 
 2008 EMPLOYMENT AGREEMENT  


Columbia Bancorp - Roger L. Christensen


This Employment Agreement (the "Agreement") is made and entered into this 16th
day of April, 2008 by and between Columbia Bancorp, an Oregon corporation and
bank holding company (“Bancorp”) and Roger L. Christensen ("Employee").


RECITALS


(1) Bancorp is an Oregon corporation and is the holding company of Columbia
River Bank, a state-chartered Oregon financial institution. Bancorp’s principal
office is at 401 East Third Street, Suite 200, The Dalles, Oregon 97058.


(2) Bancorp desires to employ Employee as an officer of Bancorp and of its
subsidiary Columbia River Bank (the “Bank”) on the terms and conditions set
forth herein.
 
Now, therefore, it is agreed:


1. Relationship and Duties.


1.1 Employment and Title. Bancorp shall employ Employee as an officer of Bancorp
with the title of President and Chief Executive Officer of Columbia Bancorp and
Chief Executive Officer of Columbia River Bank. Subject to the terms and
conditions hereof, employee shall perform such duties and exercise such
authority as are customarily performed and exercised by persons holding such
office, subject to the general direction of the Boards of Directors of Bancorp
and the Bank. Such services and duties shall be exercised in good faith and in
accordance with standards of reasonable business judgment. As used herein,
references to “Bancorp” shall be deemed to also refer to and include the Bank
where the context requires.
 
1.2 Duties; Conflicts. Employee shall devote his full time, attention and
efforts to the diligent performance of his duties as an officer of Bancorp.
Employee will not accept employment with any other individual, corporation,
partnership, governmental authority or any other entity, or engage in any other
venture for profit which Bancorp, or any subsidiary, parent, sister or
affiliated corporation of Bancorp, considers to be in conflict with their best
interests or to be in competition with their business, or which may interfere in
any way with Employee's performance of his duties hereunder.


1.3 Service on Other Company Boards. Nothing in the Agreement shall prohibit
Employee from serving on the board of directors of any profit or non-profit
corporation not in direct competition with Bancorp or with any subsidiary,
parent, sister or affiliated corporation of Bancorp. In addition, Employee may
own stock in any other corporation whether or not the stock is publicly traded;
provided, that if such corporation operates a business in competition with
Bancorp Employee may not own more than five percent (5%) of the outstanding
shares of such corporation.
 
Page 1 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------



2. Term of Employment.


2.1 Two-Year Term. The term of employment under the Agreement shall begin on
April 16, 2008 and end on April 15, 2010.
 
3. Termination.


3.1 Definition. As used in the Agreement, "termination" shall mean the
termination of Employee's employment relation with Bancorp, whether initiated by
Bancorp or by Employee, and whether for cause or without cause.


3.2 Termination Events. Notwithstanding any other provisions of the Agreement,
the employment of Employee shall terminate immediately on the earlier to occur
of any of the following:
 
3.2.1 Employee's death;


3.2.2 Employee's complete disability. "Complete disability" as used herein shall
mean the inability of Employee, due to illness, accident, or other physical or
mental incapacity, to perform the services required under the Agreement for an
aggregate of ninety (90) days within any period of 180 consecutive days during
the term hereof; provided, however, that disability shall not constitute a basis
for discharge for cause;


3.2.3 The discharge of Employee by Bancorp for cause. "Cause" as used herein
shall mean (i) Employee's gross negligence or willful misconduct as shall
constitute, as a matter of law, a breach of the covenants and obligations of
Employee hereunder; (ii) failure or refusal of Employee to comply with the
provisions of the Agreement; (iii) Employee's conviction by any duly constituted
court with competent jurisdiction of a crime (other than traffic offenses); (iv)
Employee's malfeasance or incompetence, provided that in applying this criteria
Bancorp shall not be unreasonable or arbitrary, and provided further that prior
to effecting a dismissal under this Section (iv) Bancorp shall afford Employee
with fair and reasonable warning and with a fair and reasonable opportunity to
cure any defects in Employee's performance.


3.3 Termination by Employee. Employee may terminate his employment with Bancorp
with or without cause by giving thirty (30) days written notice of termination.
"Cause" as used herein shall include Bancorp’s failure or refusal to comply with
the provisions of the Agreement.


3.4 Effect of Termination. The termination of Employee's employment shall
constitute a tender by Employee of his resignation as an officer of Bancorp, and
as a member of any board of directors or board committees of Bancorp or its
affiliates if Employee is a member thereof at the time of termination.

Page 2 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------



3.5 Payment on Termination. If Employee's employment is terminated by Employee
with or without cause, or by Bancorp with or without cause, Employee shall be
paid all base salary and benefits accrued under the Agreement as of the
termination date.


3.6 Severance Payment. If Employee’s employment is terminated by Employee with
cause, or by Bancorp without cause, Employee shall be paid all base salary and
benefits accrued under the Agreement as of the termination date, and in
addition, shall be entitled to a severance payment equal to the lesser of (i)
four month’s base salary as of the date of termination multiplied by the number
of full calendar years Employee has been employed by Bancorp or any predecessor
thereof, or (ii) one month’s base salary as of the date of termination
multiplied by twenty-four (24). For purposes of Section 3.6(i) a period of
continuous full-time employment for six months or more in a calendar year shall
count as a full calendar year. If for any period Employee has been employed
simultaneously by Bancorp and by one or more of its affiliates, such period
shall count only once in determining the severance payment under Section 3.6(i).
The severance payment provided herein shall be paid in full within thirty (30)
days of the date of Employee’s termination. Employee shall not be entitled to
such severance payment if Employee’s employment is terminated by Bancorp with
cause, or by Employee without cause, and in either such case, Employee shall
only be entitled to receive on termination a payment equal to Employee’s base
salary and benefits accrued under the Agreement as of the termination date, and
no other payments.


3.7 Salary Continuation Plan. If Employee’s employment is terminated by Employee
with cause, or by Bancorp without cause, Employee shall also be entitled to any
severance benefits under any Executive Salary Continuation Agreement between
Bancorp and Employee.


3.8. Stock Options. If Employee's employment is terminated by Employee with
cause, or by Bancorp without cause, all stock options awarded to Employee that
have not vested shall automatically become fully vested on the date of
termination.


3.9 Performance Bonus. If Employee's employment is terminated by Employee with
cause, or by Bancorp without cause, Employee shall be paid, in addition to all
other amounts payable under the Agreement: (i) all nonforfeitable deferred
compensation, if any; and (ii) unpaid performance bonus payments, if any,
payable under Section 4.2 of the Agreement, which shall be declared earned and
payable based upon performance up to, and shall be pro-rated as of, the date of
termination. Employee shall not be entitled to such unpaid performance bonus
payments if Employee's employment is terminated by Bancorp with cause, or by
Employee without cause.
 
Page 3 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------


4. Compensation.
 
4.1 Base Salary. For the period beginning April 16, 2008 and ending April 15,
2010, Employee shall be paid an annual base salary of $260,000 payable in equal
bi-monthly installments and subject to any deductions required by law.


4.2 Performance Bonus. Employee shall be entitled to consideration for annual
performance bonus compensation for each calendar year constituting a percentage
of annual base salary earned from his employment by Bancorp during such calendar
year. Bonus compensation shall be subject to any deductions required by law. The
Bancorp Board shall timely, and at least once yearly, determine the amount of
and the formulas and methods for establishing such bonus compensation. The
amount of such bonus compensation shall at all times be discretionary, and
Bancorp may decline to award a performance bonus to Employee in any year.


4.2.1 Employee shall be entitled to a pro-rata performance bonus for less than a
full year of performance if Employee's employment is terminated by Employee with
cause, or by Bancorp without cause (including termination following a change of
control as described in Section 7.4 of the Agreement), prior to the date on
which Employee would otherwise be entitled to consideration for Employee’s
annual performance bonus. In such circumstances, such pro-rata performance bonus
shall be declared earned and payable as of the date of termination.
 
5. Benefits; Purchase of Shares.


5.1 Eligibility for General Benefits. Employee shall be eligible to participate
in any plan of Bancorp or its affiliates relating to stock options, stock
purchases, profit sharing, group life insurance, medical coverage, education and
other retirement or employee benefits that Bancorp or its affiliates may adopt
for the benefit of employees.


5.2 Car Allowance. Employee shall receive the use of Bank-owned vehicle in
accordance with Bank policies.


5.3 Additional Benefits. Employee shall be eligible to participate in any other
benefits which may be or become applicable to Bancorp’s executive employees of
similar rank. In addition, Employee shall be entitled to: (i) a reasonable
expense account for use in connection with Bancorp business; and (ii) any other
benefits which in Bancorp’s judgment are commensurate with the responsibilities
and functions to be performed by Employee under the Agreement, including the
payment of reasonable expenses for attendance by Employee and Employee's spouse
at annual meetings of the Oregon Bankers Association.


5.4 Share Ownership. During the term of the Agreement, including extensions,
Employee shall purchase shares of Bancorp Stock, including purchases through the
exercise of stock options, in accordance with the share ownership policies and
requirements established by Bancorp management in effect from time to time for
employees of comparable rank.
 
Page 4 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------



6. Vacations and Leaves. 


6.1 Paid Vacation. During the term of the Agreement, Employee shall be entitled
to annual paid vacation benefits identical to those offered to employees of
Bancorp holding executive vice president or higher positions. The timing of
vacations shall be scheduled in a reasonable manner by Employee. Employee shall
not be entitled to receive any additional compensation from Bancorp on account
of his failure to take a vacation, and may not accumulate unused vacation time
from one calendar year to the next.


6.2 Leaves With or Without Pay. The Bancorp Board may grant Employee a leave or
leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board may determine.


6.3 Mandatory Absence. In each calendar year Employee shall be absent from
Bancorp for one period of two consecutive weeks. Such period may include
vacation, leave, sick leave, attendance at seminars or conventions, or any
combination thereof.


7. Change of Control.


7.1 Survival of Rights. Employee's rights on termination of employment under
Section 3 of the Agreement, as well as all other rights of Employee under the
Agreement or applicable law, shall survive a change of control of Bancorp or
Bank whether or not Employee opposed or favored the change of control.
 
7.2 Rights on Change of Control. If a change of control of Bancorp or Bank
occurs while the Agreement is in effect, Employee shall have ninety (90) days
following the date such change of control becomes effective to elect to
terminate Employee’s employment with cause. If Employee so elects to terminate,
such termination shall constitute a termination by Employee with cause, and
Employee shall receive all payments and benefits due to Employee on termination
by Employee with cause under Section 3 of the Agreement. Notwithstanding the
foregoing, if following such change of control Employee is offered a position of
employment either substantially equivalent to Employee’s compensation and
position prior to the change of control, or an executive officer position with
significant responsibility and compensation commensurate (and substantially
equivalent to his previous compensation) with such responsibility, and Employee
elects nevertheless to termination Employee’s employment under this Section 7.2,
Employee shall be entitled to a maximum severance payment under Section 3.6
equal to one month’s base salary as of the date of termination multiplied by
nine (9).


7.3 Base Compensation. Following a change of control, Bancorp shall not reduce
Employee’s base compensation in effect prior to the effective date of the change
of control for a period of time equal to the greater of (i) twenty four (24)
months from the effective date of the change of control; (ii) one (1) month for
each full calendar year Employee has been employed by Bancorp; or (iii) the
remaining term of the Agreement, including any extensions thereof. For purposes
of this Subsection 7.3, a period of continuous full-time employment for six
months or more in a calendar year shall count as a full calendar year.
 
Page 5 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------



7.4 Termination Without Cause. If following a change of control Bancorp
terminates Employee’s employment within two (2) years of the effective date of
the change of control because of a reduction in force or for any other reason,
other than for cause pursuant to Section 3.3 of the Agreement, such termination
shall constitute a termination by Bancorp without cause, and Employee shall
receive all payments and benefits due to Employee on termination under the
Agreement, plus: (i) all non-forfeitable deferred compensation, if any; and (ii)
unpaid performance bonus payments, if any, payable under Section 4.2 of the
Agreement, which shall be declared earned and payable based upon performance up
to, and shall be pro-rated as of, the date of termination.
 
7.5 Options and Stock. If Employee is a participant in a restricted stock plan
or share option plan, and such plan is terminated involuntarily as a result of
the change of control, all stock and options shall be declared fully vested and
shall be paid, awarded or otherwise distributed. With respect to any unexercised
options under any stock option plan, such options may be exercised within the
period provided in such plan. Effective as of the date of the change of control,
any holding period established for stock paid as bonus or other compensation
shall be deemed terminated, except as otherwise provided by law.


7.6 Relocation. If relocation is required by the acquiring institution the
relocation package option will be at the choice of the Employee. He/She may pick
Columbia’s relocation package at the time of the merger or the package offered
by the acquiring company. This option is available for one year from the merger
date.


7.7 Definition. As used in this Section, "control" shall mean the acquisition
during Employee’s employment of twenty-five percent (25%) or more of the voting
securities of Bancorp or Bank by any person, or persons acting as a group within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, or to such
acquisition of a percentage between ten percent (10%) and twenty-five percent
(25%) if the Board or the Comptroller of the Currency, the FDIC, or the Federal
Reserve Bank have made a determination that such acquisition constitutes or will
constitute control of Bancorp or Bank. The term "person" refers to an
individual, corporation, bank, bank holding company, or other entity, but
excludes any Employee Stock Ownership Plan established for the benefit of
employees of Bancorp or any of its subsidiaries or other affiliates.


8. Post Termination Covenants.


8.1 Non-Compete Covenants. If Employee terminates his employment without cause,
or if Employee's employment is terminated by Bancorp for cause, then for one
year from the date of such termination Employee will not, without the prior
written consent of Bancorp:
 
Page 6 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------


 
8.1.1 Undertake full or part-time work, either as an employee or as a
consultant, for another financial institution if such work is to be done, in
whole or in part, in or from an office or other work site in Yamhill, Wasco,
Hood River, Jefferson, Deschutes, Sherman or Gilliam Counties, Oregon, in
Klickitat County, Washington, or in any other county in Oregon or Washington in
which Bancorp or any of its affiliates has a place of business at the time of
termination; or  


8.1.2 Hire for any financial institution or other employer (including himself)
any employee of Bancorp or any of its affiliates, or directly or indirectly
cause such an employee to leave his or her employment to work for another
employer, if such employee is to work in or from an office or other work site in
Yamhill, Wasco, Hood River, Jefferson, Deschutes, Sherman or Gilliam Counties,
Oregon, in Klickitat County, Washington, or in any other county in Oregon or
Washington in which Bancorp or any of its affiliates has a place of business at
the time of termination.
 
8.2 Liquidated Damages for Breach of Non-Compete Covenants; Other Remedies. If
Employee breaches the covenants of Section 8.1, Employee shall be liable to
Bancorp for liquidated damages equal to the lesser of (i) $18,000, or (ii)
$1,500 multiplied by the number of months (including fractions thereof) between
the date of breach and one year from the date of Employee’s termination of
employment. For example, if the date of breach occurs six months after the date
of Employee’s termination, liquidated damages shall be $9,000 (6 x $1,500). The
parties agree that Bancorp’s actual money damages upon Employee’s breach will be
difficult to compute, and further agree that the liquidated damages formula
provided herein reasonably represents Bancorp’s actual money damages. Employee
shall pay the liquidated damages required hereunder within ten (10) days of the
date Bancorp makes written demand for such payment. Nothing herein shall
preclude Bancorp from enforcing any other legal or equitable remedies it may
have upon Employee’s breach, including injunctive relief. Such other remedies
may be enforced in addition to Bancorp’s right to liquidated damages under this
Section.


8.3 Limitation. The covenants in Sections 8.1 and 8.2 do not apply if Employee
terminates his employment for cause, if Employee terminates his employment for
any reason within ninety (90) days after the effective date of a change of
control within the meaning of Section 7 of the Agreement, or if Employee's
employment is terminated by Bancorp without cause.


8.4 Additional Covenants. The following provisions shall apply and be binding on
Employee following Employee’s termination of employment under all circumstances,
whether termination occurred with cause, without cause, following illness or
disability, because of a change of control, or for any other reason:
 
Page 7 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------


8.4.1 Employee shall fully cooperate in the defense or prosecution of any
litigation arising from or relating to matters about which Employee has
knowledge based on his employment or other work, paid or unpaid, for Bancorp and
its affiliates. To the extent allowed by law Employee shall receive reasonable
compensation in connection with his performance under this Section 8.4.1;


8.4.2 Employee shall at all times keep all confidential and proprietary
information gained from his employment by Bancorp, or from other previous,
present or subsequent paid or unpaid work for Bancorp and its affiliates, in
strictest confidence, and will not disclose or otherwise disseminate such
information to anyone, other than to employees of Bancorp or its affiliates,
except as may be required by law, regulation or subpoena; and


8.4.3 Employee shall not take or use for any purpose confidential or proprietary
information of Bancorp or its affiliates, including without limitation customer
or potential customer lists and trade secrets.


8.5 Advancement of Employee. Employee acknowledges and agrees that the Agreement
constitutes a bona fide advancement of Employee with the Employer under ORS
653.295 in several respects, including without limitation an increase in base
salary and benefits.
 
9. Miscellaneous.


9.1 Recitals; Law; Amendments. Each and every portion of the Agreement is
contractual and not a mere recital, and all recitals shall be deemed
incorporated into the Agreement. The Agreement shall be governed by and
interpreted according to Oregon law and any applicable federal law. The
Agreement may not be amended except by a subsequent written agreement signed by
all parties hereto.


9.2 Entire Agreement. The Agreement contains the entire understanding and
agreement of the parties with respect to the parties' relationship, and all
prior negotiations, discussions or understandings, oral or written, are hereby
integrated herein. No prior negotiations, discussions or agreements not
contained herein or in such documents shall be binding or enforceable against
the parties.


9.3 Counterparts. The Agreement may be signed in several counterparts. The
signature of one party on any counterpart shall bind such party just as if all
parties had signed that counterpart. Each counterpart shall be considered an
original. All counterparts of the Agreement shall together constitute one
original document.


9.4 Successors and Assigns. All rights and duties of Bancorp under the Agreement
shall be binding on and inure to the benefit of Bancorp’s successors and
assigns, including any person or entity which acquires a controlling interest in
Bancorp and any person or entity which acquires all or substantially all of
Bancorp’s assets. Bancorp and any such successor or assign shall be and remain
jointly and severally liable to Employee under the Agreement. Employee may not
assign or transfer Employee's rights or interests in or under the Agreement
other than by a will or by the laws of descent and distribution. The Agreement
shall inure to the benefit of and be enforceable by Employee's estate or legal
representative.
 
Page 8 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------




9.5 Waiver. Any waiver by any party hereto of any provision of the Agreement, or
of any breach thereof, shall not constitute a waiver of any other provision or
of any other breach. If any provision, paragraph or subparagraph herein shall be
deemed invalid, illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions, paragraphs and subparagraphs shall
not be affected.


9.6 Arbitration. Any dispute, controversy, claim or difference concerning or
arising from the Agreement or the rights or performance of either party under
the Agreement, including disputes about the interpretation or construction of
the Agreement, shall be settled through binding arbitration in the State of
Oregon and in accordance with the rules of the American Arbitration Association.
A judgment upon the award rendered in such arbitration may be entered in any
court of competent jurisdiction.


9.7 Employee Handbook. Employee agrees to be bound by the terms and conditions
of any employee handbook of Bancorp or its affiliates as may be in effect from
time to time, except that in the event of a conflict between such employee
handbook and the Agreement, the Agreement shall control.


9.8 Captions. All captions, titles and headings in the Agreement are for
convenience only, and shall not be construed to limit any term of the Agreement.


9.9 Definition. When used herein in reference to a corporation, “affiliate”
shall mean, without limitation, any parent or subsidiary of the corporation and
any entity controlled by the corporation.
 
Page 9 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------



9.10 Exceptions. The Bancorp Board or the management of Bancorp may, in its
discretion, make exceptions to one or more of the conditions contained in the
Agreement, provided that any such exceptions must be approved in writing.
 
  
Employee
   
Date:
      
COLUMBIA BANCORP
   
By:
 
   
Title:
  

 
Page 10 - 2008 EMPLOYMENT AGREEMENT (Columbia Bancorp - Christensen)


--------------------------------------------------------------------------------


 